               Case 20-10475-BLS         Doc 475-2     Filed 05/15/20     Page 1 of 2

                                  CERTIFICATE OF SERVICE


          I, J. Cory Falgowski, hereby certify that on May 15, 2020, I served or caused to be served

the foregoing Limited Objection and Reservation of Rights of OCI RE Cool Springs Partners, LLC

in its Capacity as Landlord, to Debtors’ Motion for an Order (I) Authorizing and Approving Semi-

Private Sale of Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other

Interests; (II) Authorizing and Approving Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases Related Thereto; and (III) Granting Related Relief upon the

parties that are registered to receive notice via the Court’s CM/ECF notification system, and

additional service upon the persons listed below as indicated:

Electronic Mail

Domenic E. Pacitti, Esquire                            Peter A. Siddiqui, Esquire
Michael W. Yurkewicz, Esquire                          Katten Muchin Rosenman LLP
Klehr Harrison Harvey Branzburg LLP                    525 W. Monroe Street
919 N. Market Street, Suite 1000                       Chicago, IL 60661
Wilmington, DE 19801                                   Email: peter.siddiqui@katten.com
Email: dpacitti@klehr.com                              (Counsel to the Debtors)
      myurkewicz@klehr.com
(Counsel to the Debtors)                               W. Austin Jowers, Esquire
                                                       King & Spalding LLP
Morton R. Branzburg, Esquire                           1180 Peachtree Street, NE
Klehr Harrison Harvey Branzburg LLP                    Suite 1600
1835 Market Street, 14th Floor                         Atlanta, GA 30309
Philadelphia, PA 19103                                 Email: ajowers@kslaw.com
Email: mbranzburg@klehr.com                            (Counsel Prepetition First Lien Agent/DIP)
(Counsel to the Debtors)
                                                       John R. Schneider, Esquire
Steven J. Reisman, Esquire                             Hunton Andrews Kurth LLP
Katten Muchin Rosenman LLP                             Bank of America Plaza
575 Madison Avenue                                     600 Peachtree Street, NE
New York, NY 10022                                     Suite 4100
Email: sreisman@katten.com                             Atlanta, GA 30308
(Counsel to the Debtors)                               Email: jschneider@huntonak.com
                                                       (Counsel Prepetition First Lien Agent/DIP)




43480031 v1
              Case 20-10475-BLS     Doc 475-2   Filed 05/15/20   Page 2 of 2



Robert J. Feinstein, Esquire                    Linda Casey, Esquire
Bradford J. Sandler, Esquire                    Office of the U.S. Trustee
Pachulksi Stang Ziehl & Jones LLP               844 King Street, Suite 2207
780 Third Avenue, 34th Floor                    Lockbox 35
New York, NY 10017                              Wilmington, DE 19801
Email: rfeinstein@pszjlaw.com                   Email: linda.casey@usdoj.gov
       bsandler@pszjlaw.com                     (U.S. Trustee)
(Proposed Counsel OCUC)


                                                /s/ J. Cory Falgowski
                                                J. Cory Falgowski (DE No. 4546)




43480031 v1                                2
